Citation Nr: 1609016	
Decision Date: 03/07/16    Archive Date: 03/15/16

DOCKET NO.  08-28 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1967 until October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Board remanded this case for additional development in June 2011, January 2013, and July 2015.  The case has since been returned to the Board for further appellate review. 

The issue of entitlement to service connection for coronary artery disease was raised by the record in a July 2006 claim for service connection, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board notes that it referred this issue to the RO for adjudication in the January 2013 and July 2015 Remands, however to date no adjudicative action has been taken.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran's ED has been aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  With regard to the Veteran's claim addressed in this instant document, the VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 0362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision, further assistance is unnecessary to aid the Veteran in substantiating his claim of entitlement service connection for ED, to include as secondary to service-connected diabetes mellitus.

In light of the favorable decision to grant the Veteran's claim of entitlement to service connection, any deficiencies as to VA's duties to notify and assist pursuant to the VCAA are rendered moot.

Service Connection

The Veteran seeks entitlement to service connection for erectile dysfunction, which he claims was aggravated by his service-connected diabetes mellitus.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (internal quotation marks omitted).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Service connection is warranted for a disability that is aggravated by, proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  Any additional impairment of earning capacity resulting from a service-connected condition, regardless of whether the additional impairment is itself a separate disease or injury caused by the service-connected condition, also warrants compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition is considered a part of the original condition.  Id.  

After considering all information and lay and medical evidence of record, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  In determining whether service connection is warranted for a disease or injury, VA must determine whether the evidence supports the claim, or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran was first afforded a VA examination in connection with this claim in November 2006.  The examiner noted that the Veteran's claims file was not available for review.  At that time the Veteran reported having ED since 1997 when he began to take medication for his blood pressure.  He reported that he currently was completely unable to achieve an erection despite taking ED medication.  The examiner noted that the Veteran was diagnosed with type II diabetes mellitus in 2006.  That examiner opined that the Veteran's erectile dysfunction was not caused or aggravated by his diabetes.  

In June 2011, the Board remanded the claim based on a finding that the 2006 VA examination report was inadequate for rating purposes.  The Board noted that the 2006 VA examiner did not review the Veteran's claims file, did not provide a supporting rational for the medical opinions reached, and did not address the Veteran's contention that his erectile dysfunction had improved once he adjusted to his blood pressure medication, and then returned after he was diagnosed with diabetes.

In July 2011, the Veteran was afforded another VA examination in connection with his claim.  Upon review of the Veteran's claims file and in-person examination, the examiner noted that the Veteran's ED symptoms had improved on Viagra since being first diagnosed with ED, but had worsened after he was diagnosed with diabetes mellitus.  The examiner noted that currently, the medication taken by the Veteran for his ED had no effect on improving his ED symptomatology.  The examiner then opined that the Veteran's ED was not caused or aggravated by diabetes mellitus, as the Veteran's ED predated his diabetes mellitus diagnosis.  

In January 2013, the Board again remanded the claim based on a finding that the 2011 VA examination report was inadequate for rating purposes.  The Board noted that the 2011 examiner had found that the Veteran's ED had improved prior to his diagnosis of diabetes mellitus, and worsened after the diagnosis of diabetes mellitus.  Nevertheless, without providing a rationale, the examiner reached the conclusion that the Veteran's ED was not aggravated by his service-connected diabetes mellitus.  As no rationale was provided for the seemingly contradictory conclusion, the 2011 examination report was inadequate.

In September 2014, the Veteran was again afforded a VA examination in connection with his claim.  Upon review of the claims folder and in person examination, the examiner noted a diagnosis of ED since 2000.  The examiner stated that the Veteran's ED was vascular in nature.  The examiner then opined that the Veteran's ED was not caused by his service-connected diabetes, as the Veteran's ED had its onset 6 years prior to his diabetes mellitus diagnosis.  The examiner also opined that the Veteran's ED was not aggravated by his service-connected diabetes.  In support of that opinion, the examiner noted that the Veteran started on Viagra in 2000, and 6 years later the Viagra stopped working.  The examiner stated that was the normal progression for ED, and that the Veteran's diabetes mellitus had no effect on his ED progression.

In July 2015, the Board once again remanded the claim for service-connection for ED based on a finding that the 2014 VA examination report was inadequate for adjudication purposes.  The Board noted that the 2014 VA examiner failed to address a September 2003 private treatment record that documented elevated triglycerides suggestive of a diabetic tendency; and failed to consider the Veteran's credible report that his ED had improved shortly after beginning his hypertension medication, and worsened with the onset of diabetes in 2006.  The case was remanded to secure an adequate addendum opinion from the 2014 VA examiner.

In August 2015, the 2014 VA examiner provided an addendum opinion addressing the issues raised by the Board's July 2015 Remand.  The examiner opined that the elevated triglycerides were not a usual presentation for a new onset of diabetes mellitus.  In support of that opinion, the examiner stated that diabetes mellitus was primarily a problem with glucose regulation, not triglyceride regulation.  Therefore, the examiner stated it was less likely than not that the triglyceride elevation would substantiate a diagnosis of diabetes mellitus by itself.  The examiner also opined that it was less likely than not that "a shift in erection ability back and forth would be consistent with a cause of diabetes mellitus."  In support of that opinion, the examiner noted that diabetes mellitus affects the small arteries and nerves causing an inability to gain an erection.  The examiner further stated that the damage to arteries and nerves did not wax and wane, so changes in the ability to obtain an erection was less likely than not related to diabetes mellitus as diabetes causes a progressive worsening of arterial blood supply and nerve damage over time.

The Board notes that the 2015 VA addendum opinion misstated the Veteran's claim.  The Veteran has not claimed that his ED has waxed and waned since his 2006 diabetes mellitus diagnosis.  The Veteran has stated that his ED had a sudden onset around the time he began taking medication to treat his non-service connected hypertension.  After getting accustomed to his hypertension medication, and after being prescribed Viagra, the Veteran's ED symptomatology improved until he was diagnosed with diabetes in 2006.  Since his 2006 diabetes diagnosis, the Veteran has credibly testified that his ED symptomatology dramatically worsened to the point that he is no longer able to achieve an erection despite ED medication.  

Despite the context in which the 2015 examiner provided the aggravation rationale, the Board finds that it is sufficient to establish a medical nexus between the Veteran's worsening ED symptomatology and the onset of his diabetes mellitus.  The Veteran's ED was assessed as being vascular in nature.  The 2015 examiner stated that diabetes mellitus affects the small arteries and nerves causing an inability to gain an erection.  The 2015 examiner's negative nexus opinion was based on the faulty assertion that the Veteran's ED symptomatology has waxed and waned since the onset of his diabetes, which it has not.  Thus, in light of the 2015 examiners thorough description of the effect of diabetes on erectile dysfunction, as well as the Veteran's competent and credible statements that his erectile dysfunction had improved until his 2006 diabetes mellitus diagnosis, the Board finds that the evidence is at least in equipoise as to the question of whether the Veteran's service connected diabetes mellitus aggravated his erectile dysfunction.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that entitlement to service connection for ED, to include as secondary to service-connected diabetes mellitus, is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus, is granted.  


____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


